Citation Nr: 1224589	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  07-11 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for post-traumatic stress disorder (PTSD), and if so, whether service connection is warranted.  


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran (appellant) served on active military duty from June 1984 to May 1985, from August 1989 to October 1989, and from February 1991 to January 1992. 

This matter comes before the Board of Veterans' Appeals (Board) from a rating action of the Department of Veterans Affairs Regional Office (RO) in Indianapolis, Indiana.  

In August 2010, the Board remanded this issue for additional development.  The Board is also satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this regard, the Appeals Management Center (AMC) sent the Veteran a corrected VCAA letter and also obtained additional evidence to attempt to substantiate the Veteran's stressors.  The case has been returned to the Board and is ready for further review.  

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In February 1999, the RO denied service connection for PTSD.  The Veteran did not file a notice of disagreement.  

2.  In August 1999, the RO found that no new and material evidence had been received to reopen a claim of entitlement to service connection for PTSD.  The Veteran did not file a notice of disagreement and the decision became final.  

3.  Evidence added to the record since the final denial of entitlement to service connection for PTSD in August 1999 includes evidence that was not previously before agency decision makers; the evidence relates to an unestablished fact that, when considered with all the evidence of record, raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The August 1999 decision that found that no new and material evidence had been received to reopen the Veteran's claim for service connection for PTSD disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  

2.  New and material evidence has been received to reopen the claim for service connection for a PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  On the VCAA notice requirements for a new and material evidence claim, pursuant to Kent v. Nicholson, No. 04-181 (Vet. App. March 31, 2006), given the favorable outcome on the claim to reopen, no conceivable prejudice to the Veteran could result from reopening the claim.  

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Regardless of the RO's actions, the Board must make an independent determination on whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

The United States Court of Appeals for Veterans Claims (Court) has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Id. Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim.  Id.

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In February 1999, the RO denied service connection for PTSD.  He was informed of the decision that same month.  The Veteran did not file a notice of disagreement.  The evidence considered by the RO consisted of the Veteran's service personnel records.  The RO found that an inservice stressor was not confirmed and denied the claim.   In August 1999, after the Veteran again filed a claim for service connection for PTSD, the RO found that no new and material evidence had been received to reopen a claim of entitlement to service connection for PTSD.  The Veteran was informed of the decision in September 1999 and he did not file a notice of disagreement.  The decision became final.  

Evidence added to the record since the August 1999 denial consists of additional service personnel records, VA treatment records, VA examination reports, and private treatment records.  The medical records are not relevant since they do not refer to a diagnosis of PTSD.  Thus they cannot serve as a basis for opening the claim.  See, 38 C.F.R. § 3.156(c).  These records are new since they were not previously of record at the time of the previous decision.  However the new evidence is immaterial because it does not relate to PTSD.  However the service personnel records which were added to the record in January 2012 are new and material.  In this regard the records show that the Veteran served in combat including duty in an imminent danger pay area in Saudi Arabia.  This evidence is new and material, and it raises a reasonable possibility of substantiating his claim.  

The evidence now associated with the file by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Thus, new and material evidence has been received and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156. 


ORDER

New and material evidence has been received, and the claim for service connection for PTSD is reopened.  To this extent, the claim is granted.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill VA's statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the amendment to 38 C.F.R. § 3.304(f) (2011) provides that, if a stressor claimed by a Veteran is related to such Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

For purposes of this new provision, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

The amendment is expressly applicable to claims seeking service connection for PTSD that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010.  Thus, it is applicable to this claim.

The Veteran has claimed that his PTSD is due to being fired upon by SCUD missiles while in Saudi Arabia.  The Veteran's service personnel records show that he was exposed to combat during service in Saudi Arabia.  They show that the Veteran served in combat including duty in an imminent danger pay area in Saudi Arabia.  Thus a stressor is verified.  He has had treatment by VA for psychiatric complaints with diagnoses of depression.  He has not been examined by VA to determine if he has PTSD related to his confirmed service stressor.  Apparently the RO scheduled the Veteran for a VA examination in conjunction with this claim.  The Veteran did not, however, report for an examination.  Hence, the RO denied the claim based on the existing evidence of record.  While the RO's action is understandable, the record shows that he has had changes of address during the course of this appeal and was incarcerated during the course of this appeal.  Consequently, the appellant may not have received the notice to report for the VA examination, and while the RO has indicated that he failed to report, a copy of the notice letter has not been associated with the file.  Accordingly, on remand, the Veteran should be given an additional opportunity to report for a VA examination.   

The appellant is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by a psychiatrist or psychologist, to determine the nature and etiology of any current acquired psychiatric disorder, to include PTSD.  A copy of the notice letter must be associated with the file.  The claims folders must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

Based upon the examination results and the review of the claims file, the examiner should identify the appropriate diagnosis or diagnoses.  Specifically, the examiner should determine whether the Veteran meets the DSM-IV criteria for PTSD.  

If a diagnosis of PTSD is appropriate, the psychiatrist or psychologist should identify a specific stressor or stressors that is/are consistent with the places, types, and circumstances of the Veteran's service, and that is/are related to the Veteran's fear of hostile military or terrorist activity, and confirm that the claimed stressor or stressors is/are adequate to support a diagnosis of PTSD, and that the Veteran's symptoms of PTSD are related to such stressor or stressors. 

If any other diagnosis is appropriate, the examiner should provide an opinion as to whether there is a 50 percent or better probability that such identified disorder is related to service. 

The supporting rationale for all opinions expressed must also be provided.  

2.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); See also Stegall v. West, 11 Vet. App. 268 (1998).

3.  Following completion of the above, the claim should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


